 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestern'StampingCorporationandInternationalUnion,United Automobile,Aerospace and Agricul-tural Implement Workers of America(UAW). Case7-CA-8566July 23, 1971DECISION-AND ORDERBy MEMBERSFANNING,BROWN, ANDKENNEDYUpon a charge` filed on' March 17, 1971, byInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW), herein' called the Union, and duly served onWestern Stamping Corporation, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 7, issued a complaint on April 14, 1971,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5)and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaintallegesin substance that on February 26,1971, following a Board election in Case 7-RC-9514theUnion was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about March 4, 1971, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On April 26, 1971, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On May 3, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, characterized as a Motion for Judgment inthe Pleadings. Subsequently, on May 17, 1971, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause characterized asiOfficial notice istaken of the record in the representation proceeding,Case7-RC-9514, as the term "record" is defined inSees.102.68 and102.69(f) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrasystems Inc,166 NLRB 938, enfd. 388 F.2d 683 (C.A. 4,1968);GoldenAge Beverage Co.,167 NLRB 151;Intertype Co v. Penello,opposition to the General Counsel's Motion forJudgment on-the Pleadings.Pursuant to the provisions of Section 3(b) of theNational ''Labor Relations Act, as amended, theNational Labor Relations Board-has delegated itspowers in connection with this proceeding-to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its answer to the complaint and in its oppositionto the General Counsel's motion submitted as aresponse to the Notice To Show Cause, the Respon-dent denies that the Union is the exclusive majoritybargaining representative of the employees in theappropriate unit stipulated in Case 7-RC-9514 andfurther denies that the Board validly certified theUnion in that representation case. It thereforeopposes the grant of the General Counsel's Motionfor Summary Judgment. We find no merit in theRespondent's position.The election in Case 7-RC-9514 was conducted onSeptember 19, 1969, pursuant to a Stipulation forCertificationUpon Consent Election. The tally ofballots showed that of approximately 289 eligiblevoters, 258 cast valid ballots of which 126 were for,and 124 against, the Union, 8 were challenged and 2ballotswere void. Both the Respondent and theUnion filed timely objections to conduct affecting theresultsof the election. The Regional Director,however, deferred action upon the objections pendinginvestigation and resolution of the eight challengedballotswhich were sufficient to affect the electionresults.As the preliminary investigation revealed thatthe challenges raised substantial and material issuesof fact requiring resolution at a hearing, the RegionalDirector, on November 26, 1969, directed the holdingof a hearing on these issues.After the hearing in which both the Respondent andtheUnion participated, the Hearing Officer, onFebruary 25, 1970, issued and served upon the partieshis Report and Recommendations on Challenges inwhich he recommended that the challenges to sixballots be sustained2 and the challenges to the tworemaining ballots be overruled and that these twoballots be opened and counted and a revised tally ofballots issued. Thereafter, the Respondent filed timelyexceptions to the Hearing Officer's recommendations.269 F. Supp. 573 (D.C. VA., 1967);Follett Corp.,164 NLRB 378, enfd. 397F.2d 91 (C.A. 7, 1968); Sec. 9(d) of the NLRA.2Five of the challenged voters were found to be supervisors while thesixth challenged voter was the son of the Respondent's president andprincipal stockholder.192 NLRB No. 39 WESTERN STAMPING CORP.213On June 26, 1970, the Board issued its Decision,Direction, and Order,3 adopting the Hearing Officer'srecommendations - because ' the exceptions raised nofactual issues, directing that the two ballots be openedand counted and a revised tally of ballots issued, andfurther directing that, if -the revised tally showed thatthe Union received'a majority of the valid votes cast,the Regional Director investigate the Respondent'sobjections. The revised tally-showed that of approxi-mately 289 eligible voters, 258 cast valid ballots ofwhich 127 were for, and 125against, the Union, andthat the challenges to 6 ballots were sustained and 2ballots were void. After issuance of the revised tally,the Regional., Director granted the Union's-request towithdraw its objections. The Respondent, however,filed additional timely objections to the revised tallyalleging that the Board erroneously and unlawfullyrefused to count the six ballots whose challenges hadbeen sustained.After investigating the objections, theActingRegional Director, issued, on, July 17, 1970, a reportrecommending that the Respondent's objections tothe revised tally be overruled as they raised issueswhich had, been previously determined by the Board.He also directed a hearing on the Respondent'sobjections to conduct affecting the results of theelection on grounds of material and substantial issuesof fact, including credibility resolutions, which couldbest be resolved by a hearing. On August 4, 1970, theBoard issued a Supplemental Order adopting, in theabsence of exceptions, the Acting Regional Director'srecommendations.On August 28, 1970, a hearing was held on theRespondent's objections-which, in substance, alleged:(1) the Union engaged, 'in deliberate trickery andmisrepresentations in its preelection campaign; (2)before the election,- the Union circulated false andmisleading information about the Respondent; (3) theUnion threatened employees` and offered themunlawful inducements to vote for the Union; (4) whilethe employees were voting, conditions occurred orwere permitted to exist' which prevented employeefree choice; (5) because of the Union's failure toidentify itself as the sponsor of campaign literature,the employees were unable to evaluate properly theUnion's campaign propaganda; and (6) the Unionallegedly advised prounion employees to get antiun-ion voters drunk so they could not vote in the election.On November 9, 1970, the Hearing Officer issuedhis Report and- Recommendations on Objections inwhich he recommended that the objections beoverruled in their entirety and that a certification ofrepresentative be issued: The Respondent filed timelyexceptions with the Board. On February 26, 1971, the3Not publishedin the bound volumes of Board decisions.4Not published in bound volumes of Board decisions.Board issued its Supplemental Decision'and Certifica-tion of Representative4 affirming the Hearing Offi-cer's rulings, particularly those-pertaining- to ,-analleged due process issue, and adopting his findingsand recommendations and the-Respondent's remain-ing exceptions raised no material or substantial.issuesof fact which would warrant reversal-of the HearingOfficer's findings and recommendations. According-ly, the Board certified the Union as the exclusiverepresentative in the stipulated appropriate unit.In its opposition to the General Counsel's Motionfor Summary Judgment, the 'Respondent also con-tends that because its answer denies the legalconclusion that the Union is or has been'the exclusiveemployee representative for the purpose of collectivebargaining and also because its answer does not admitthe Union made a request for bargaining or that theRespondent had refused such request;' the necessaryallegations to sustain the grant of the GeneralCounsel's motion have not been established. We findnos merit in these contentions. As noted above, theissue as to the Union's' status as exclusive certifiedbargaining representative has been previously litigat-ed and determined by the Board in the underlyingrepresentation case and cannot properly now 'beraised' in this unfair 'labor practice proceeding.Further, the Respondent's answer, admits the factualallegations of the complaint to the, effect that itreceived a letter from the Union requesting a meetingfor the purpose of commencing collective-bargainingnegotiations and that it refused to accede to thisrequest until there had been judicial review of theUnion's allegedly invalid certification. The Respon-dent therefore admits the fact of a request and refusalto bargain while continuing to attack the validity ofthe Union's' certification which, as indicated above,had previously been litigated and determined by theBoard in the' underlying' representation case andcannot properly now be raised in this proceeding.Since there are no disputed material issues of fact,there exists no impediment to the grant of the GeneralCounsel's motion.We shall, accordingly, grant theMotion for Summary Judgment.It is well settled that in the absence of newlydiscovered or previously unavailable, evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5), is not entitled torelitigate issueswhich were or could have' beenlitigated in a prior representation proceeding.5All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allege5 SeePittsburgh Plate Glass Ca v. N.L.R.B.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c). '214DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatvr-any,. special circumstances . existf herein which-woul&requite, the Board, to reexamine the decisionmade in - the, representation proceeding. We thereforefind that the Respondent has not- raised any issuewhich-is properly litigable in this unfair-labor practiceproceeding.,On the basis of the entire record, the Board makesthe, following:FINDINGS OF FACTpurposes within, the meaning of Section 9(b) of theAct:All, production and maintenance:'iemployees em-ployed by.the Respondent at 2203 West Michigan,Jackson,Michigan, 2410 West, Main, Jackson,Michigan, and 13251. Allman, Road,, Concord,Michigan; including, truckdrivers; but,excluding.all office clerical, employees,-professional employ-ees,, guards and supervisors-as definedin the Act. ,1.THE BUSINESS-,OF THE RESPONDENTAt all times material herein,theRespondent, aMichigan,corporation with principal ,office at 2203'West Michigan,Jackson, Michigan,is,engaged in `themanufacture of toys at its. plants located at 2203 WestMichigan, "Jackson,Michigan,2410WestMain,Jackson,Michigan,' and 13251 Allman Road, Con-cord, Michigan.During the year ending December 31, 1970,, arepresentative period,the Respondent,in the courseand conduct of its business operations,purchased andcaused to be -transported and delivered at itsJackson,plansinsoft,metals andother goods and materialsvalued in. excess-of '$'50,000 "Which were transportedand delivered to its,Jackson plants directly frompointslocated outside the State of Michigan. Duringthis:'same_period,the Respondent, in the course and-conductI of its business operations manufactured,sold,and distributed at its Jackson,Mich'igan,,plantstoy productsvalued in excess of $50,000 of whichproducts valued in excess of $50,000 were shippedfronm'said-plants directly to points outside the State ofMichigan.We find,on the basis of the foregoing, that`Respondent is, - and;has been at all times,materialherein, an employer; engaged,in commerce within themeaning of ',Section 2(6) and(7) of the Act, and that itwill `effectuate the policies of the Act 'to assertjurisdiction herein.H. THE LABORORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aero-space and-Agricultural Implement Workers.ofAmeri-ca, (UAW) is a labor organization within themeaningof Section 2(5) of the Act.111. ''SHEUNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute `a unit appropriate for, collective-bargaining2.The certification'On September 19, 1969,a'majority of the employeesof Respondent in said unit,in a secret' ballot electionconducted under,the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent.The Union: was certified as thecollective-bargaining representative of theemployeesin said unit on February 26, 1971,and the Unioncontinues' to be such'exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about March 2, 1971, and at, alltimes thereafter,the Union has requested the' Respon-dent to bargain Collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on oraboutMarch 4, 1971, and continuing at all timesthereafter to date,the, Respondent,has refused, andcontinues to refuse,to recognize and bargain with theUnion as the exclusive representative`for collectivebargaining of all employees in said unit.Accordingly,we find that the Respondent has, sinceMarch 4, 1971,and at all times thereafter;-refused tobargain collectively with the Union as 'the exclusiverepresentative of the employees n'the appropriateunit,and that,by such refusal, Respondent hasengaged in and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe, activities of Respondent set forth-in section III,above, occurring in connection with its operationsdescribed in section I, , above, have a, close, intimate,and substantial relationship to, trade, traffic,, andcommerce among the several States and, tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce. WESTERN STAMPING CORP.215V. THE REMEDYHaving found that Respondent has engaged in andisengagingin unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union'as the recognizedbargaining representative in the appropriate unit.SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d -600 (CA. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419,142 1, enfd. 350 F.2d 57"(C.A.10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Western Stamping Corporation is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.International Union, United Automobile, Aer-ospace and Agricultural ImplementWorkers ofAmerica (UAW), is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employeesemployed by the Respondent at 2203 West Michigan,Jackson, Michigan, 2410 West Main, Jackson, Michi-gan, and13251 Allman Road, Concord, Michigan,including truckdrivers; but excluding all office cleri-cal employees, professional employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.SinceFebruary 26, 1971, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 4, 1971, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent has8In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"engaged in and isengagingin unfair labor practiceswithin themeaning ofSection-8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered .with, restrained, and' coerced, and isinterfering with,restraining,and coercing, employeesin theexerciseof the-rightsguaranteed, to them inSection 7 of the Act, and thereby has engaged in andisengagingin : unfair labor practices within themeaning of Section 8(a)(1) of the' Act.7.The aforesaid unfair labor practices are unfairlabor practices affectingcommercewithin the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National, LaborRelations Board hereby -orders. that Respondent,Western Stamping Corporation, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay,wages,hours, and other terms and conditionsof employment with International Union, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America (UAW), as the_ exclusive bar-gaining representative of its employees -in the follow-ing appropriate unit:All production and maintenance employees em-ployed by the Respondent at 2203 West Michigan,Jackson,Michigan, 2410 West Main, Jackson,Michigan, and 13251 Allman Road, Concord,Michigan, including truckdrivers; but excludingall office clerical employees, professional' employ-ees, guards and supervisors as defined in the Act.(b) In any like or relatedmannerinterfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay,wages,hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b)Post at its Jackson and Concord, Michigan,plantscopiesof the attached noticemarked"Appendix." 6Copies of said notice, on formsprovided by the Regional Director for Region 7, afterbeing duly signed by Respondent's representative,shallbe posted by Respondent immediately uponshall be changed to read"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD." 216DECISIONSOF NATIONALLABOR RELATIONS BOARDreceipt thereof,and be maintained by it- for 60consecutive'days thereafter,in conspicuous places,including all,places where'notices to employees arecustomarily posted.Reasonable steps,-shall betakenby Respondent to insure that,said notices are notaltered,defaced,or covered by any other material.(c)'Notify the Regional Director for Region 7, inwriting,within 20,'days^from'the 'date of this Order,what steps have been:taken tocomply,herewiAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse-to bargain collectivelyconcerning rates of pay,wages, hours,and otherterms and conditions of employment with Interna-tional Union,United Automobile,Aerospace andAgricultural ImplementWorkers of'America(UAW)' as - the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any`like or related mannerinterfere withrestrain;or coerce our employees inthe exercise'of the rights guaranteed them bySection T of the Act.WE WILL, upon request,bargain with the above-named Union,as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages,hours, andother terms and conditions of employment, and, ifan understanding is reached,embody such under-standing in a signed agreement.The bargainingunit is:All production and maintenance'employeesemployedby the Respondent at 2203'West'Michigan,Jackson,Michigan, `2410WestMain,Jackson,Michigan,and 13251 Allman-Road, Concord,Michigan,including`truck-drivers; 'but excluding all office clericalemployees,professional employees,guardsand supervisors as defined in the Act.WESTERNSTAMPINGCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be'altered,defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,500, Book Building,1249 Washington Boule-vard,Detroit,Michigan 48226,Telephone 313-226-3200.